Citation Nr: 1108382	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease, including arteriosclerotic heart disease (ASHD) with hypertension, secondary to service-connected bronchial asthma.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has verified service from July 1974 to September 1977, with more than 16 years of additional unverified active service and more than 2 years of additional unverified inactive service.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of a Department of the Veterans Affairs (VA) Regional Office (RO).  A July 2003 rating decision denied the Veteran's claims of entitlement to service connection for chronic obstructive pulmonary disorder (COPD) and ASHD with hypertension, both claimed as secondary to bronchial asthma.  An April 2006 rating decision denied the Veteran's claim of entitlement to service connection for sleep apnea.  

In June 2008, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  At the time of the remand, the Board noted that the Veteran asserted his right to a hearing before the Board by his November 2006 Substantive Appeal, however, by an April 2007 letter, the Veteran's representative asserted that he was temporarily withdrawing his request to be heard.  The RO, in a March 2008 letter, sought clarification as to whether the Veteran indeed desired to appear before the Board and no response was received.  Thus, the Veteran's request for a hearing before the Board was deemed withdrawn.

The Board notes that by a December 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for COPD in the sense that they determined that COPD should be evaluated with the Veteran's already service-connected bronchial asthma.  Thus, the RO's December 2010 action represents a full grant of the benefit sought as to the Veteran's claim of entitlement to service connection for COPD and the Board will confine its consideration to the issues set forth on the decision title page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for hypertension was previously denied in a May 1985 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to service connection for hypertension, now styled as coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, received since the last final denial in May 1985 is new, in that it is not cumulative and was not previously considered by decision makers, and it is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's as coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, first manifested more than one year after service and is unrelated to his service or any incident therein, including service-connected bronchial asthma.

4.  The Veteran's sleep apnea first manifested many years after service and is unrelated to his service or any incident therein.


CONCLUSIONS OF LAW

1.  The May 1985 rating decision that denied the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for hypertension, now styled as coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Coronary artery disease, including ASHD with hypertension, was not incurred in or aggravated by the Veteran's active service, including service-connected bronchial asthma, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  Sleep apnea was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In correspondence dated in April 2003, prior to the initial adjudication of the claim of entitlement to service connection for ASHD with hypertension in July 2003, and in correspondence dated in November 2005, prior to the initial adjudication of the claim of entitlement to service connection for sleep apnea in April 2006, the agency of original jurisdiction (AOJ) satisfied VA's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the Veteran was provided with notice that described the information and evidence necessary to substantiate his claims to include information and evidence that VA would seek to provide and that which the Veteran was expected to provide.  The Veteran was further informed of the process by which disability ratings and effective dates are established in correspondence dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the Veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes that a January 2010notice satisfied this requirement.

Although the March 2006 and January 2010 notices were delivered after the initial adjudication of the claims, the Appeals Management Center (AMC) subsequently readjudicated the claims based on all the evidence in the December 2010 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Further, there is no prejudice to the appellant regarding the January 2010 notice pursuant to Kent, given the favorable nature of the Board's decision with regard to reopening the Veteran's claim of entitlement to service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma.  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.  The duty to notify has been fulfilled.

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  All identified, available, and relevant treatment records have been secured.  The Veteran was afforded a number of VA examinations, most recently in May 2010 and December 2010, and specific opinions as to his claims were obtained.  The duty to assist has been fulfilled.

Additionally, the Board finds there has been substantial compliance with its June 2008 remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained updated VA treatment records, inquired as to the existence of any possible outstanding relevant private treatment records and afforded the Veteran VA examinations.  The AMC later issued a Supplemental Statement of the Case in December 2010.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).

New and Material Evidence

Service connection for hypertension was previously denied in a May 1985 rating decision.  The RO denied the Veteran's claim of entitlement to service connection for ASHD with hypertension, secondary to bronchial asthma on the merits by its original July 2003 rating decision and December 2010 Supplemental Statement of the Case following the Board's June 2008 remand.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for hypertension, now styled as ASHD with hypertension, secondary to bronchial asthma, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the prior final decision in May 1985 consisted of the Veteran's claim, his service treatment records, and VA treatment records.  The RO found that the Veteran's service treatment records were silent for any complaint, treatment, or diagnosis of hypertension, and the claim was denied.  The May 1985 rating decision was not appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran applied to reopen his claim of entitlement to service connection for hypertension, now styled as coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, in March 2003.  Newly received evidence since May 1985 includes post-service private treatment records, VA treatment records, the Veteran's statements, and results of VA examinations.

The Board finds that the evidence as to the Veteran's claim of entitlement to service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, received since the last final decision in May 1985 is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record.  The evidence is also material in that it relates to an unestablished fact, specifically, the relationship between the Veteran's coronary artery disease, including ASHD and hypertension, and service, including his service-connected bronchial asthma.

Accordingly, new and material evidence as to the Veteran's claim of entitlement to service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, has been received, and such claim is reopened.

As the Board has determined that new and material evidence has been received as to the Veteran's claim it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, as discussed above, letters dated in April 2003 and January 2010 provided the Veteran with the laws and regulations pertaining to consideration of his claim of on the merits.
Service Connection

The Veteran seeks entitlement to service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, and sleep apnea.  

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. § 3.303(a).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, in this case, ASHD with hypertension, manifested itself to a compensable degree within one year of separation from service.  The Veteran's sleep apnea, however, is not a disability for which service connection may be granted on a presumptive basis.  38 U.S.C.A.     §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Where a combat wartime veteran alleges he suffers disability due to an injury incurred during combat service, 38 U.S.C.A. § 1154(b) (West 2002) must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran served during wartime and peacetime; however, he does not assert that he served in combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The record before the Board contains a number of post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

The Board notes that the medical opinions rendered by the VA examiners are credible because they are based on a thorough review of the claims file and the examiners offered reasonable medical bases for their conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of these examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

ASHD with Hypertension

The Veteran asserts entitlement to service connection for coronary artery disease, including ASHD with hypertension, on a secondary basis related to his service-connected bronchial asthma.  Specifically, in a September 2004 statement, the Veteran asserted that when one can't breathe, their heart rate increases and that the medication required for asthma contributes to weight gain and the heart is affected.  He asserted that the lack of volume capacity of the lungs contributes to heart disease.

The first requirement for service connection on a secondary basis, a current disability, has been met.  There is no dispute that the Veteran has been diagnosed with a cardiac condition.  Most recently, on VA examination in May 2010, the Veteran was diagnosed with coronary artery disease (ischemic heart disease) and hypertension.  

On VA examination in May 2010, subsequent to review of the claims file and physical examination, the Veteran was diagnosed with coronary artery disease and hypertension.  The examiner opined that the Veteran's coronary artery disease and hypertension were not related to his bronchial asthma.  She reasoned that the physiopathology of the coronary artery disease is the obstruction of the coronary arteries.  She further reasoned that the consequence of restrictive airway disease is an increase in the right ventricular pressure, and in the Veteran's case, his echocardiogram indicated that such pressure was normal.  

Thus, the second requirement for service connection on a secondary basis, that the current disability was either caused by or aggravated by a service-connected disability, is not met and service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, is not warranted.

The Board has considered the Veteran's lay testimony that his coronary artery disease, including ASHD with hypertension, is related to his bronchial asthma.  However, the Board finds that the Veteran is not competent to provide an etiological nexus between his current coronary artery disease, including ASHD with hypertension, and bronchial asthma; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In sum, while the Veteran is service-connected for bronchial asthma, there is no probative evidence establishing that his coronary artery disease, including ASHD with hypertension, was caused or aggravated by his bronchial asthma.  Thus, service connection is not warranted on a secondary basis.  Also, in this case, there is no clinical evidence of treatment for coronary artery disease, including ASHD with hypertension, during the Veteran's period of service and there is no probative evidence establishing a medical nexus between service and the same.  Thus, service connection is not warranted on a direct basis.  Also, while the Veteran's coronary artery disease, including ASHD with hypertension, is a disability for which presumptive service connection is available, there is no probative evidence establishing that such manifested to a compensable degree within one year of separation from service.  Thus, service connection is not warranted on a presumptive basis. 
Based on the foregoing, the Board thus finds that the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim of entitlement to service connection for coronary artery disease, including ASHD with hypertension, secondary to bronchial asthma, must be denied.  38 U.S.C.A.              § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Apnea

The Board finds that the first element for direct service connection, medical evidence of a current disability, has been met.  Private treatment records dated in October 2005 indicate that the Veteran was diagnosed with obstructive sleep apnea. 

As to the second element for direct service connection, medical, or in certain circumstances, lay evidence, of an in-service incurrence or aggravation of a disease or injury, the Board finds that such element has not been met.  The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of sleep apnea.  Reports of Physical Examination dated in September 1957, March 1958, October 1960, February 1964, Janaury 1968, January 1970, December 1971, May 1974, November 1975, January 1976, and April 1977, are each silent for any clinical findings of sleep apnea.  Reports of Medical History dated in September 1957, March 1958, February 1964, May 1971, December 1971, and April 1977, each indicate that the Veteran specifically denied trouble sleeping.

In support of his claim, in November 2006, the Veteran submitted two statements of fellow service members.  E.T. asserted that he served with the Veteran and noticed that he fell asleep during meetings and on-site while performing missions.  J.M. asserted that the Veteran was notorious for very loud snoring, and that he would fall asleep anytime he was not actively doing something.  

The Board notes that the Veteran's fellow service members are competent to testify that the Veteran snored and fell asleep in inappropriate settings.  However, they are not competent or qualified, as laypeople, to diagnose sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Sleep apnea is not a disorder that is capable of lay observation.  Further, the VA examiner, subsequent to review of the claims file, asserted that the Veteran's service treatment records were silent for symptoms of sleep apnea.  

As discussed above, on numerous instances of physical examination, the Veteran specifically denied trouble sleeping.  As such, the Board finds that the Veteran's statements made contemporaneous to service as to whether he incurred trouble sleeping are more probative than the statements of the Veteran and his fellow service member made many years after service, and in relation to a claim for monetary benefits.  

Assuming arguendo, that there was probative evidence that the Veteran incurred sleep apnea during service, the Board turns to a discussion of the medical evidence regarding a possible causal relationship between the Veteran's current sleep apnea and service.

In this regard, the Board finds that the evidence of record indicates that there is no nexus between the claimed in-service disease or injury and the current disability, and the third element of direct service connection is not met.  

On VA examination in December 2010, the Veteran reported a history of snoring and sleep disruption for several years.  He reported that he had been diagnosed with sleep apnea in 2005, and that the course of such had been stable, without treatment.  Subsequent to review of the claims file and physical examination, the examiner diagnosed the Veteran with moderate obstructive sleep apnea and opined that such was not related to service.  She reasoned that the Veteran's service treatment records did not contain evidence of symptoms of sleep apnea, and that there was too large a time gap between the Veteran's retirement from service in 1977 and his diagnosis of sleep apnea in 2005 to conclude that he incurred sleep apnea during service.  

The Board notes here that while the Veteran did not assert entitlement to service connection for sleep apnea secondary to his bronchial asthma, the VA examination, in December 2010, opined that such were not related.  She reasoned that sleep apnea involves the upper respiratory tract and asthma involves the lower respiratory tract.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As there is no probative evidence establishing a medical nexus between the Veteran's period of service and sleep apnea, service connection for same is not warranted.  The Board has considered the Veteran's lay testimony that his sleep apnea is related to service.  However, the Board finds that the Veteran is not competent to provide an etiological nexus; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

In sum, service connection is not warranted on a direct basis.  In this case there was no probative evidence of complaint, treatment, or diagnosis of sleep apnea shown during service, and no record of any continuous symptoms from the time of the Veteran's separation from service onward.  Rather, the record establishes that approximately 28 years after separation from service, the Veteran has been diagnosed with sleep apnea.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim).  In view of the lengthy period without evidence of treatment, there is no evidence of a continuity of treatment, and this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, service connection is not warranted on a presumptive basis because the Veteran's sleep apnea is not a condition for which presumptive service connection may be granted.  Service connection is not warranted on a secondary basis because the VA examiner, in December 2010, rendered a negative opinion as to such.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


The claim of entitlement to service connection for ASHD with hypertension, claimed as secondary to bronchial asthma, is reopened.  To that extent only, the appeal is allowed.

Service connection for ASHD with hypertension, claimed as secondary to service-connected bronchial asthma, is denied.

Service connection for sleep apnea is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


